In an application for rehearing, plaintiff, appellant, finds fault with our finding of fact that "Franek, through another firm of brokers, Dane and Weil, borrowed from the Prudential Life Insurance Company, $17,500 * * *." Counsel for plaintiff says in his brief that the phrase "through another firm of brokers" is erroneous since Dane and Weil, and other various persons, constituted the same firm to which the original application for the loan was made. When we used the phrase "through another firm of brokers", we intended to distinguish between the plaintiff, Seymour, with whom Franek had contracted in the first instance, and the other firm through which he finally negotiated the loan.
We write this merely that there may be no misunderstanding concerning the facts which we found.
The application for rehearing is denied.
Rehearing denied.